DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:
	Claim 3 has been cancelled as redundant. 

Examiner’s Comment
	Claim 3 is herein cancelled as duplicative of the scope of claim 1, line 24 et seq., as amended in the Applicant’s reply of 02/28/2022.  Applicant’s statement that “[b]y this amendment, claims 1, 2 and 4-13 are pending” (Reply, p. 7) is taken as authorization for this Examiner’s amendment cancelling claim 3. 
Conclusion
	Applicant has amended to the subject matter indicated as allowable in the previous Office action.  Accordingly, Claims 1, 2 and 4-13 are deemed to define allowable subject matter, and passed to issue. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-20-22